PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/217,070
Filing Date: 17 Mar 2014
Appellant(s): ESCHER, Alan, P.



__________________
Glenda A. Gertz
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 1/21/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The grounds of the rejection and responses in full from the action dated 6/25/2020 are herein incorporated. However, the following review is made of the issues. 

Claims 11, 2, 7-10, 18-22 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating type 1 diabetes and inhibiting skin graft rejection, the method comprising administering an effective amount of composition comprising a polynucleotide that encodes a Bax protein or a Bax pro-apoptotic functional fragment thereof, wherein the polynucleotide is (a) operably linked to an expression control element, (b) is methylated at CpG dinucleotides at a level that is 2-fold to 4-fold higher as compared to the average methylation level of CpG dinucleotides in a wild-type Escherichia coli (E.coli)genome and wherein the polynucleotide is administered intradermally directly to the site of skin graft for the inhibition of skin graft rejection or directly to the liver for treatment of type 1 diabetes, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which . 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention. The instant invention is drawn to methods of stimulating hair growth in a subject with hair loss from an autoimmune disorder. The invention is based in gene therapy methods in that the claims require introduction of DNA into a subject.  
2) Scope of the invention.  The scope of the invention is fairly narrow in that the instant claims are drawn to a specific method (stimulating hair growth) by a limited method (intradermal administration at and/or near a site of hair loss associated with an autoimmune disease) to a single type of subject (human subject) using a simple set of conditions (a polynucleotide that encodes a Bax protein or a pro-apoptotic functional fragment thereof and the Bax-encoding polynucleotide is operably linked to an expression control element, and the CpG dinucleotides of the Bax-encoding polynucleotide are methylated at a level that is about 2-fold to about 4-fold higher as compared to the average methylation level of CpG dinucleotides in a wild type Escherichia coli (E. coli) genome). However, the subject is quite vaguely a subject with any autoimmune induced hair loss. But, it is not clear that disorders other than alopecia areata fall in this category (see Shi et al).
3) Number of working examples and guidance. Applicants have two exemplifications 
In example 6, methylated BAX leads to an increase in skin graft survival thus showing that inclusion of BAX with an allograft leads to hair growth at the allograft. It is noted that GAD is not part of these experiments. Rather, the example related to skin graft tolerance uses only BAX. 

    PNG
    media_image2.png
    280
    278
    media_image2.png
    Greyscale

Example 7 below showed improved Tolerogenic vaccination using CpG methylated BAX plasmids and GAD that is methylated. Only experiments related to diabetes were demonstrated with GAD. 

    PNG
    media_image3.png
    108
    316
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    108
    306
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    73
    311
    media_image5.png
    Greyscale



    4) State of the art. The art of producing methylated constructs for treatment of diseased conditions is well known. DNA vaccination, in which the method is rooted, involves providing a subject with a polynucleotide encoding an autoantigen or donor antigen. It has been advanced by further providing a pro-apoptotic protein like BAX. Unmethylated CpG dinucleotides which is the result of DNA prepared in bacterial cells signals foreign DNA and induces the immune systems (Yi, 1998, provided by applicants in the IDS filed 9/23/2014). This has been applied to use of pro-apoptotic BAX and the donor antigen sGAD to prevent transplantation rejection (US 20090191218, provided by applicants in the IDS filed 6/9/2014).  
[0075] An allograft skin transplant model was used as proof of principle because it is one of the most difficult models for prevention of organ rejection. A combination of two of the plasmid constructs (2-plasmid vaccine coding for secreted GAD, i.e., SGAD55, and pro-apoptotic BAX, with one plasmid methylated with SssI methylase) has been used successfully as a DNA vaccine for therapy of type 1 diabetes in NOD mice. However, each of the two DNA constructs (plasmid DNA coding for BAX alone, or SssI-methylated plasmid DNA coding for SGAD55 alone) were found to be ineffective for therapy of diabetes on their own. Unexpectedly, we now find that all three alternatives can prevent skin allograft rejection (US 20090191218).

It is noted that applicants have submitted with this Brief WO 2014145042 which proposes testing use of pro-apoptotic molecules with the C3H/HeJ model. However, no test or development of the system is provided. 
As well, the results have been shown in type I diabetes mice called NOD mice (see e.g. EP 2058393, provided by applicant in the IDS filed 9/23/2014).
The specification explains the mechanism of this action. 1) BAX or bcl-2 like protein 4 is a pro-apoptotic protein and part of Apoptotic DNA Immunotherapy which is designed to retrain 
5) Unpredictability of the art.  The issue with the claimed invention is the lack of proof of principle and the lack of evidence for the claimed invention. Specifically, the art combined with the disclosure has demonstrated that the claimed system is effective at preventing allograft rejection as well as treatment of type I diabetes. These results have been shown in art accepted models for each respectively known as allograft skin transplant model and NOD mice (US 20090191218, ¶0075). These same models are found in the specification. In example 6, applicants use the allograft skin transplant model, ¶ 0241 C57/B16 mice (8-week-old) recipients received BALB/c full-thickness skingrafts on their back. In example 7, applicants show, ¶0040 “Data presented herein demonstrate that a mixture of hypomethylated and hypermethylated plasmid DNAs achieved higher efficacy, as compared to hypomethylated or hypermethylated plasmid DNA alone, in treating type 1 diabetes (T1D) in non-obese diabetic (NOD) mice. Accordingly, hypomethylated and hypermethylated DNA may be mixed to achieve a desired methylation level for a specific therapeutic application.”  ¶00247 The results are significant because pDCs are associated with induction of tolerance and amelioration of diabetes in NOD mice and humans.
The treatment of autoimmune disorders is part of the physiological arts which are recognized as unpredictable (see MPEP 2164.03). It is especially difficult to treat as the etiology is unknown and the factors multifaceted (see Shu et al 892 provided 9/25/2017, page 173). In short, autoimmune diseases are diverse etiologically in that they develop from more than one event (see e.g. page 164, Shu et al). These disorders share a common basis-targeting self proteins, but are otherwise dissimilar (see page 1091, Lernmark 892 mailed 6/25/2020, 2001). Applicants complicate this by reciting that the disorder is hair loss from an autoimmune disorder. This is in the specification only alopecia areata. Alopecia areata is an autoimmune disease that targets hair follicles. 
The animal models presented in the specification are not those for alopecia areata. Rather, the most commonly used and reliable animal models for AA are C3H/HEJ mice (see Gilhar, 2006, 892 mailed, 3/6/2019). 
The aging C3H/HeJ mice is a model for human AA. Female mice, 6 months of age and older spontaneously develop AA at a frequency of approximately 20%. Lesions first appear on the ventral surface of the mice and are characterized histologically by a perifollicular inflammatory infiltrate of lymphocytes, as well as abnormal expression of HLA-DR, HLA-A,B,C and ICAM-1 by follicular epithelium .Response to intralesional steroid injection and to topical immunotherapy is similar to the human disease. AA can be induced in normal C3H/HeJ mice following engraftment of skin grafts obtained from affected C3H/HeJ mice. It is thought that this transfer is mediated by passenger lymphocytes inducing autoreactivity by the host immune system, since the transfer is not effective in immunodeficient mice. Both CD4+ and CD8+ T-cells have a role in the alopecia, in a direct parallel to the human condition[24]. The DEBR rat is a second similar model of spontaneous AA. Both these models may serve as an important tool to study the pathogenesis of the disease as well as potential efficacy of therapies.
To date the C3H/HeJ mouse is the standard. In the study of AA, skin grafts refer to the transfer of AA affected skin to recipient mice. 
6) Amount of Experimentation Required. The need for an enabling disclosure is rooted in the constitutional authority of the patent office.  In this case, applicants have not provided evidence by proof of principle or by effective correlation of disease state with the claimed outcome. In this instance, applicants propose a method and invite others to treat other conditions. 
[0257] The unexpected finding that a certain level of unmethylated CpG dinucleotides is required to induce tolerogenic immune responses and successfully treat an inflammatory disorder like T1D has significant implications for the bench-to-bedside translation of our technology, because overall levels of TLR9 expression are known to be significantly different between mice and humans.  Therefore, CpG-methylation levels will likely have to be adjusted for humans and presumably other species to optimize efficacy of treatment for a given disease in a given species.  Furthermore, CpG-methylation levels may also have to be adjusted for a given individual within a species in the context of a specific disease.  For example, kidney tissues from humans with lupus nephritis show higher levels of TLR9 compared with healthy individuals.  Modulating level of unmethylated CpG dinucleotides for improved efficacy of immunotherapy would represent a novel means of personalized medicine for the treatment of inflammatory disorders. 

This is complicated by the state of this art which is highly unpredictable in that autoimmune treatment by gene therapy has had limited success due to the complex etiology of autoimmune disorders. Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the best means of performing the method, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  In this case, the breadth of enablement is not commensurate in scope with the claims.  Rather, the amount of direction presented and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue. 

(2) Response to Argument
Applicants arguments are best summarized as 1) the animal model of the instant specification should be recognized as sufficient to reasonably be correlated with a model system for the autoimmune disease of alopecia areata (Declaration) or hair loss (applicants arguments). And 2) this is supported by the mechanism of action of the method in light of the disorder to be treated. It is noted that this response is equally directed at the Declaration and applicants arguments. 
1) Whether the animal model of the specification should be considered to correlate with the claimed disorder. The specification demonstrates use of the claimed composition (BAX +msGAD) and steps in a diabetes model. Additionally, the specification demonstrates use of BAX alone in a skin transplant model. These model systems are rejected as adequate exemplification of the methods for treatment of autoimmune induced hair loss. Applicants argue with reference to the MPEP that the presence of working examples are just one factor in determining enablement of an invention wherein the presence of only one working example should not validate rejecting claims due to breadth. However, this ignores that there is really no adequate exemplification of treating autoimmune induced hair loss by use of BAX and sGAD. The MPEP guidance that a particular model is recognized as correlation for a specific condition requires is that it be art recognized not simply so asserted by applicant.
The MPEP is clear that, the example must correlate with the disease claimed. 
II. CORRELATION: IN VITRO/IN VIVO
The issue of “correlation” is related to the issue of the presence or absence of working examples. “Correlation” as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute “working examples.” In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing the PTO decision based on finding that in vitro data did not support in vivo applications).

To this end, quite simply, a skin transplant model and a diabetes model do not correlate with autoimmune induced hair loss. The model of the specification is not an art recognized model for autoimmune disease, hair loss or autoimmune induced hair loss. Opinion of applicants cannot substitute for scientific evidence. 
It is noted that the specification and the Declaration only refer to alopecia areata to this end. The discussion that follows focuses on these models. The skin transplant model is the accepted C56/BL6 skin transplant model.  (Song and Hwang) “C57BL/6 mice is an inbred mouse strain originally developed for the study of antitumor activity and immunology, and is increasingly being used as a basic background strain”. Wherein, “Differences in the immunological responses of inbred mouse are of interest because they can be used to assess responses to pathogens and cell damage related to diseases and transplantation”. In other methods, C57/BL6 was used as a back cross strain to develop AA using an AA mouse. C57/BL6 alone was insufficient to act as an AA model. 
This protocol led to rapid and predictable development of focal hair loss, with all the features of AA the Gu et al. [108] created a mouse model through repeated backcrossing/intercrossing between C57BL/6 and congenic AA(tj)mice (named B6.KM-AA). B6.KM-AA mice grew slower than B6 control mice and AA skin lesions developed by 4 weeks of age. The number of HF was reduced, but hair structures were normal. Loss of hair during disease progression was associated with CD4(+) and CD8(+) T lymphocytes infiltration peri- and intra-HF.

The established alopecia areata (autoimmune induced hair loss) model is C3H/HeJ (Santos et al). This mouse spontaneously develops alopecia and can be used to skin graft alopecia into recipient mice. Characteristically, this mouse has a spontaneous mutation in Tlr4 and is endotoxin resistant. Silva and Sundberg note that progress in understand the pathogenesis and genetics of AA halted until the development of this C3H/HeJ model (see Silva and Sundberg, page 392, col 1). 
The AA phenotype can be transferred from spontaneously affected mice to normal-haired recipients of the same histocompatible strain by using skin grafts or subcutaneous injection of lymph node or spleen cells.  The transfer of AA is presumed to be mediated by passenger lymphocytes or antigen- presenting cells, inducing autoreactivity by the host immune system given that AA transfer is ineffective in immunodeficient mice.

This model was critical for analysis of AA (see Santos, page 11).  
Since the pathology of AA involves the interplay between the immune cells of the host and the cells of the HF, it is less convenient to use in vitro or ex vivo models to study AA, than it is for AGA which more involves the biology of HF alone. Therefore, animal models are needed to study this cell-mediated, organ-specific autoimmune disease.

Applicants counter that the methods of transplantation of full-thickness skin grafts from Balb/c mice onto C57/BL6 mice causes hair loss due to chronic rejection- an autoimmune disorder. Therefore, “any immunocompetent mouse will work”. To this end, applicant and Declarant have designated the skin graft model adequate for demonstrating efficacy of treatment in an autoimmune hair loss system.  It is noted that the mechanism will be discussed more in detail below. Applicants have argued that skin grafting can be indicative of an autoimmune response but this is opposite of what has been found in the art. In short, the skin graft transplant has not been found to trigger autoimmune induced hair loss. 
Sham grafting did not induce AA (none of 10). The finding that AA can be serially transferred from AA affected C3H/HeJ mice to normal littermates and C3H/OuJ mice, indicates that an immune response against hair follicles can be induced with suitable stimuli.

In contrast, hair loss i.e. alopecia areata results from loss of immune privilege in the hair follicle with presentation of autoantigens. It is self-antigen induced and not induced by donor antigen this is expanded upon below. In conclusion, one cannot consider that the specification provided for models provide sufficient correlation with the claimed disorder of autoimmune induced hair loss. 
2) Whether there is correlation with the mechanism of action of the skin graft model and that of autoimmune hair loss. Applicants argue that the mechanism of action demonstrated in the specification could be extrapolated to results in an autoimmune hair loss system. Hence, any immunocompetent mouse is adequate. The mechanistic principles to demonstrate treatment in common is, according to applicants, targeting by self-proteins. Applicants’ theory is that the apoptotic cells “presents” the antigens to the immune system to induce a tolerogenic response to those antigens or “self” antigen”. Grafts, therefore, create local inflammation inducing autoimmunity to antigens in the environment wherein this autoimmunity to self-antigens is the principal means of chronic rejection after solid-organ transplantation. For autoimmune induced hair loss, applicants attribute this to the immune system attacking hair follicles wherein treatment by inducing a tolerogenic immune response ameliorates the autoimmune attack.  Applicants extrapolate this to propose delivery of a pro-apoptotic molecule to the autoimmune related hair follicle to similarly result in hair follicle apoptosis and presentation of autoantigens to the immune system in a tolerogenic context thereby inducing immune tolerance to autoantigens in the hair follicles. 
Applicants suggest chronic rejection is shown in Figure 6 and argue it is due to an autoimmune reaction wherein hair growth indicates suppression of the autoimmune reaction. In their description of the graft model, they argue that transplantation induces both alloimmune and autoimmune reactions (Valujskikh, Seetharam and Zhang). To this end, applicants argue that the Declaration provides “scientific fundamentals as to why one skilled in the art would accept he animal model used in Examples 6 to correlate with the claims. This is described more fully in the Declaration of Leonard Bailey filed 12/12/18. In short, these arguments are that the method of stimulating allograft survival can be extended to the autoimmune disease of alopecia areata for the following reasons. 
¶5, chronic allo-rejection is the result of the immune response targeting specific tissue antigens to a closely matched allotransplant or allograft. Dr. Bailey argues this is similar to loss of tolerance in the face of self-antigen resulting in an autoimmune disease.  
¶6 In example 6, the recipient and donor are completely mismatched, the skin graft triggers an immune response type (C57/BL6 vs Balb/c). The hair follicle like the transplanted tissue are destroyed. Hence, this model is substantially similar to the alloimmunity induced alopecia like hair loss of McElwee et al 
¶7 Treatment of the model (Example 6, Figure 6) with the claimed components causes hair regrowth. 
¶8 The claimed method (Example 7) demonstrates that the claimed components also work on an autoimmune disorder (diabetes). There is an unexpected increase in recruitment of pDCs and Treg cells with altered activity and this response will be effective against allo-immune and autoimmune responses. 


It is not considered that the mechanism of action demonstrates the correlation between disclosed models and claimed treatment. 
A) Autoimmune therapy is not one size fits all but depends on the antigenic target. Applicants’ suggest that the allo-immune response induces an autoimmune response and this suggests that the system reflects the mechanism of action of autoimmune disorders. This argument by extrapolation means that all autoimmune disorders could be treated with BAX and msGAD. However, this is not the case. Ferrera et al and Donnelly et al review those protocols related to autoimmune disorders to be treated by DNA vaccination. The tables reviewing this information are provided below from each publication. What is apparent is that only one treatment used both GAD65 as an antigenic target with BAX and that is IDDM (diabetes). 

    PNG
    media_image6.png
    516
    951
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    1030
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    253
    1033
    media_image8.png
    Greyscale

Hence, the strategy of inducing apoptosis with sGAD and BAX is not a general one but rather very limited to one autoimmune disorder and that is diabetes. Hence, even though applicants argue (Valujskikh, Seetharam and Zhang) that allo-immunity leads to auto-reactivity or autoimmunity this does not mean that the auto-reactive events are related or similar. What is in common is the mechanical process that leads to autoimmunity (Zhang et al)
These findings suggest that the development of humoral responses to autoantigens could result as a consequence of alloimmune-mediated graft damage where repeated exposure of recipient CD4+ T cells to self-antigens surpasses the threshold of self-tolerance and leads to autoimmunity.

Seetharan also details 

In these instances, an emerging theme is that inflammation and subsequent tissue remodeling attendant to the post-transplant state exposes cryptic self-antigens or their determinants that, along with a favorable cytokine milieu, allows for loss of peripheral tolerance and the activation of cell-mediated immunity towards development of de-novo immune responses to self-antigens.


B) Even though the mechanical steps leading to autoimmunity are shared, the process leads to distinct micro events at the molecular level. The strategy of DNA vaccination is a general method. However, each event has its own pathology and target molecules. For example, Seetharan teaches,  
It is also not clear what roles the alloimmune responses play in the development of immune responses to self-antigens. In this review, we detail recent findings for the two distinct yet interdependent immune processes in the immunopathogenesis of chronic rejection.

DNA vaccination is designed to target the molecular microevents (Li et al,2010, Expert Opinion). 
However, the emerging role of transplant induced autoimmunity in allograft rejection may lead to the development of new DNA vaccination approaches where peripheral delivery of an antigen shared by recipient and allograft could be used to prevent rejection of a given organ for large numbers of individuals. In addition, apoptosis-inducing DNA vaccines could further minimize the need to identify specific donor antigens for induction of tolerance by generating apoptotic cells carrying donor or recipient antigens depending on site of vaccine deliver


C) Diabetes and Skin graft rejection could be proposed to use BAX and sGAD because GAD is the target molecule found in both. The two methods detailed in the specification for the treatment of diabetes and skin graft are art known methods of treatment. These two systems alone have been targeted by BAX+ sGAD therapy because, (Li et al, 2010, Vaccine), GAD is selectively expressed in pancreatic tissue and skin tissue. 
Here we show that intradermal injection of plasmid DNA encoding glutamic acid decarboxylase (GAD) polypeptide, which is synthesized in both pancreatic islet and skin tissue, ameliorated new-onset type 1 diabetes in NOD mice and increased skin allograft survival in a BALB/c-C57BL/6 model system in a donor-specific manner.

Therapeutic DNA vaccines target the autoantigen (see Li et al, 2010, Vaccine page 1897) such as vimentin in cardiac and kidney allografts and collagen in lung. Similarly, GAD in pancreas (NOD mice) and skin tissues (C57BL6 mice) are the targets.
(Li, 2010, page 1898, col 1)  In the work presented here, we investigated whether therapeutic DNA vaccines coding for GAD, an antigen synthesized in both pancreatic beta cells and skin tissue would successfully treat autoimmune (type 1) diabetes and increase allograft survival after skin transplantation which has been reported to induce an autoimmune response in mice. NOD mice with new-onset type 1 diabetes and C57BL/6 mice receiving full-haplotype mismatched skin transplant were immunized with plasmid DNA coding for GAD and the pro-apoptotic protein BAX, which we have shown previously to be necessary for amelioration of diabetes. In addition, we investigated whether CpG-methylation of plasmid DNA would enhance the therapeutic effects of the tolerogenic vaccines. 

D)  Despite this the complexity of treatment is accentuated as the two seemingly related disorders also have distinct differences. This leads into the fourth issue and that is diabetes and skin transplant therapies demonstrate unique properties in the mechanism leading to distinct methods of treatment. 
(Li, 2010, page 1898, col 1)  Results indicated that CpG-methylation of GAD-encoding plasmid DNA enhanced therapeutic efficacy in both model systems and confirmed that co-delivery of BAX cDNA is necessary for successful therapy of type 1 diabetes. In contrast, co-delivery of BAX cDNA was not required for increased survival of allografts, although injection of higher amounts of plasmid DNA coding for BAX alone could prolong survival of skin grafts. Our results demonstrate for the first time that the same DNA vaccination strategy can be successfully applied to stringent models of pathological autoimmunity and allotransplantation. 

Li found that 
Co-injecting 10 μg of plasmid DNA coding for BAX directly into the site of inflammation may have been superfluous, because inflamed tissues are known to recruit DCs. 

This confirms that lack of generality to the method. The etiological and complex interactions of the disorders direct the mode of treatment, not the over-simplification presented by applicants. 
E) Hair loss induced by autoimmune disorders are distinct disorders. Finally, and most importantly, skin transplant and autoimmune hair loss are distinct mechanistically. Skin graft rejection is based on non-self rejection or donor rejection while autoimmune hair loss is based on self-antigens destruction. As well, sGAD which is overexpressed in skin is not an agent found in hair that plays a part in disease or treatment. 
It has been asserted above which is supported by the art that allograft rejection involves both allo and autoimmunity. Li and Escher teach, page 904, col 2
The immune response to an allograft is the most robust and complex there is and involves the immune systems of both recipient and donor (Figure 1).

    PNG
    media_image9.png
    505
    606
    media_image9.png
    Greyscale


The indirect pathway is the main source of chronic immune rejection. In this process, the donor plays a critical role (see Li, Expert Opinion, page 904, col 2). This means that there are donor and recipient actions occurring and this interplay is not found in autoimmune hair loss. Specifically, there are no donor components in autoimmune hair loss. Rather, this is specific to “transplantation induced autoimmunity” of these chronic rejections and proposed to be the target of DNA vaccinations for chronic rejection (Li, Expert Opinion, 2010, page 904, box).
Peripheral delivery of DNA vaccines encoding antigens shared by donor and recipient and inducing apoptosis offer new means to promote operational tolerance over the long term.

Increased allograft survival after DNA vaccination may be the end result of multiple events initiated by the uptake of plasmid DNA by cells present in recipient and allograft (Figure 2).


There is no transplantation in autoimmune hair loss that induces autoimmunity. Rather in the alopecia system, it is self that is destroyed. 
	A comparison of donor versus self- response to BAX and BAX-mGAD demonstrates slight overlap but significant difference that demonstrates that skin graft rejection is donor based not self based. Below, self-antigens and donor antigens trigger unique patterns of gene expression profiles (Li, 2010, Vaccine, page 1902, figure 4). 

    PNG
    media_image10.png
    480
    447
    media_image10.png
    Greyscale


This result demonstrates that the mechanism of self-antigen induced changes is not the same as that from donor induced expression. And this is important as the donor involvement in skin transplant rejection is a critical component (Li, Vaccine, 2010, page 1903). 
Donor antigen-specificity induced by DNA vaccination was further underscored with results from adoptive transfer experiments, which revealed that cells from recipient mice immunized with the mGAD + BAX vaccine could prevent rejection of skin allograft in a donor-specific manner. 

In developing the method of treating diabetes and skin graft rejection using the claimed method, the consideration was overexpression of GAD in both tissues (Li, Vaccine, 2010, page 1902). 
Since allotransplantation may induce autoimmunity and GAD is synthesized in skin, we hypothesized that the DNA vaccine therapeutic for type 1 diabetes would also prevent skin transplant rejection. 

This component is not in common with hair follicles. Application WO 2014145042 proposes to treat alopecia with a pro-apoptotic molecule. It does prescribe using the C3H/HeJ mouse model as it is the appropriate model. However, the WO 2014145042  application provides a prophetic model with no results. Nonetheless, the application recognizes that treatment with a pro-apoptotic molecule should be combined with an autoantigen present in hair follicles.
[00110] In addition, the plasmid DNA construct can also encode an autoantigen present in
hair follicles. In this case the DNA can be injected in skin which has no hair follicle or stem
cells promoting the formation of hair follicles. 

[0024] As used in this disclosure, the term "autoantigen" means and includes an endogenous antigen that stimulates the production of autoantibodies, as in an autoimmune reaction, as well as part of such endogenous antigens, or modified endogenous antigens that elicit the same response as the full endogenous antigen, as will be understood by those with skill in the art with reference to this disclosure. For example, in the context of this disclosure carbonic anhydrase II, chromogranin, collagen, CYP2D6 (cytochrome P450, family 2, subfamily Device 400, polypeptide 6), glutamic acid decarboxylase, secreted glutamic acid decarboxylase 55, hCDRl, HSP60, IA2, IGRP, insulin, myelin basic protein, hNinein, Ro 60kDa, SOX-10 (SRY-box containing gene 10), ZnT8, and the like, are autoantigens. Also encompassed are antigenic fragments of the any one of the foregoing autoantigens.

However, GAD is not considered. BAX is one of many pro-apoptotic molecules recommended. 
Another distinction between the two relates to allo-immunity which is not a component of autoimmune induced hair loss. And it is the allo-immunity that is a critical component of skin graft rejection. The autoimmunity, in other words, related to chronic rejection is neither related to alopecia or generically to autoimmune disease as autoimmune disease do not share a generic mechanism (Li, 2010, page 905).  
There is little doubt from an immunological standpoint that clinical chronic rejection is a consequence of allo-immunity, because syngeneic transplants do not develop the type of lesions observed with allogeneic transplants over the long-term, and increased HLA-mismatch and number of acute rejection episodes correlate with increased risk of chronic rejection. However, in recent years a substantial body of evidence has pointed to the important and potentially crucial role of transplantation-induced autoimmunity in chronic rejection.

Applicants have in essence confirmed art proven results and suggested without evidence that the same system will operate for an unrelated disease. The unpredictability of the invention is exacerbated by the lack of experimental results in an art recognized or even disease relevant organism. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/JAMES D SCHULTZ/Acting SPE, Primary Examiner, Art Unit 1633                           
                                                                                                                                                                             /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.